                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION


KEVIN JONES,                              )
                                          )
            Plaintiff,                    )
                                          )            CIVIL ACTION NO.
VS.                                       )
                                          )            3:19-CV-0066-G (BT)
NFN SPURLOCK, ET AL.,                     )
                                          )
            Defendants.                   )


       ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
  RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE


      The United States Magistrate Judge made findings, conclusions and a

recommendation in this case. No objections were filed. The district court reviewed

the proposed findings, conclusions and recommendation for plain error. Finding

none, the court ACCEPTS the findings, conclusions and recommendation of the

United States Magistrate Judge.

      SO ORDERED.

February 20, 2019.




                                      ___________________________________
                                      A. JOE FISH
                                      Senior United States District Judge
